Title: To Thomas Jefferson from Theodorus Bailey, 19 November 1821
From: Bailey, Theodorus
To: Jefferson, Thomas


Dear sir,
New york
19th Novemr 1821.
Presuming that it may afford you Some gratification to see the doings of the late Convention of this State hold at Albany for the purpose of revising the Constitution; I now do myself the pleasure to transmit to you herewith, A Copy of the Debates and Proceedings of that assemply.  With sincere wishes for your health and happinessI am very respectfully and truly your friend,Theodorus Bailey.